Citation Nr: 0523456	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for a 
psychiatric disability [other than post-traumatic stress 
disorder (PTSD)].  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In April 2004, the appellant and his 
representative appeared at a video conference held before the 
undersigned.  A transcript of that hearing is of record.  

Entitlement to service connection for PTSD was denied by 
unappealed rating action dated in March 2003.  This matter is 
currently not in appellate status.  


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disability was initially denied by unappealed rating action 
dated in February 1992.  

2.  The current attempt to reopen that claim was received in 
April 2001.  

3.  The evidence received since the February 1992 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for 
psychiatric disability (other than PTSD).  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a)(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO and the 
Appeals Management Center (AMC) has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable VA 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and the 
evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letters addressed to the appellant dated November 26, 
2002, January 31, 2003, and August 27, 2004.  In these 
letters, VA specifically informed the appellant of the 
current status of his claim and of the evidence already of 
record in support of that claim, and of what the evidence 
must show in order to support the claim.  The appellant was 
also specifically asked to inform VA of any additional 
evidence which he thought would support his claim, so that VA 
could attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable VA to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Furthermore, the undersigned 
specifically told the appellant and his representative at the 
April 2004 hearing what evidence was needed to support the 
present claim to reopen, and the record was held open for 
60 days in order to allow the appellant and his 
representative an opportunity to obtain and submit that 
evidence.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Moreover, extensive VA medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the relevant issue was initially 
adjudicated by the RO in May 2002.  Subsequently, extensive 
notification and evidentiary development were accomplished 
specifically in accordance with the VCAA, and the claim was 
last adjudicated in April 2005 after the final VCAA letter 
was issued in August 2004 without response from the appellant 
or his representative.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of this claim to reopen would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and that any procedural errors were harmless.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Entitlement to service connection for a psychiatric 
disability was initially denied by unappealed rating action 
dated in February 1992.  The evidence of record at that time, 
including the service medical records, indicated only that 
the appellant had been treated in service for an acute and 
transitory episode of situational depression; that his 
psychiatric evaluation on his separation medical examination 
in 1972 was normal; and that postservice medical records 
documented only treatments for polysubstance abuse, which was 
considered to be the result of willful misconduct; otherwise, 
there was no postservice medical evidence of a chronic 
psychiatric disability.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a)(2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

More recently, 38 C.F.R. § 3.156(a) has been amended to 
redefine new and material evidence so as to include the 
additional requirement that new and material evidence must 
raise a reasonable possibility of substantiating the claim.  
This is not a liberalizing amendment; but, in any event, it 
applies only to claims to reopen received on and after 
August 29, 2001.  The appellant's present claim to reopen was 
received in April 2001, so this amendment does not apply to 
this case.  

The medical evidence received since the February 1992 
decision consists of VA medical records dating up to February 
2005 which reflect treatments for various physical complaints 
and ongoing treatments for polysubstance abuse and 
dependence, especially opiates, and for depression with 
suicidal ideations.  As such, these medical records are 
partially cumulative of evidence already considered by the RO 
in the final February 1992 rating determination.  These new 
VA medical records do not reflect a diagnosis of a bipolar 
disorder, as contended by the appellant; nor do they suggest 
that the appellant currently has any chronic acquired 
psychiatric disability which is etiologically related to 
service, although the undersigned specifically informed the 
appellant at the April 2004 video conference that this type 
of medical evidence was needed in order to reopen his claim.  

The appellant testified at the April 2004 video conference 
that he believes that he has always had a bipolar disorder 
which was mis-diagnosed in service and afterwards; and that a 
private psychiatrist, Dr. Webyon, put him on Lithium for a 
bipolar disorder at some time after service.  As a layperson 
without medical training, the appellant is not competent to 
offer an opinion concerning his proper diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Likewise, although requested to do so, the appellant has not 
submitted Dr. Webyon's medical records, or any other 
competent medical evidence, to support his contention that he 
was suffering from a bipolar disorder either in service or 
within one year of his discharge from service.  

Under these circumstances, the Board must conclude that any 
new evidence received since the final rating action in 
February 1992 is not so significant that it must be 
considered on order to fairly decide the merits of the claim.  
Thus, since new and material evidence has not been received, 
the previously denied claim will not be reopened at this 
time.  




ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for a psychiatric disability (other than PTSD) is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


